Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the seal module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent upon Claim 1. Neither claim recites “a seal module”. Therefore, Claim 4 is indefinite due to a lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz (DE2334495).
Regarding Claim 1, Lutz discloses a pump arrangement for a drum or container pump, the pump arrangement comprising:
a pump housing (paragraph 0026; Fig. 1 #15 – housing shell as pump housing);
a drive shaft support tube received in the pump housing (paragraph 0026; Fig. 1 #13 – support tube); and
a drive shaft rotatably supported in the drive shaft support tube at a rotor side bearing and at a pump arrangement coupling (paragraphs 0025,0032; Fig. 1 #11 – drive shaft supported by #2 – bearing housing as pump arrangement coupling and #31 – rotor side bearing), wherein the drive shaft runs freely between the rotor side bearing and the pump arrangement coupling, wherein the drive shaft runs through the at least one support ring that is fixed relative to the pump housing and that has an inner diameter that is greater than an outer diameter of the drive shaft and that is arranged between the rotor side bearing and the pump arrangement coupling (paragraph 0025; Fig. 1 #14 – support bearing as support ring).
Regarding Claim 2, Lutz discloses all the limitations of Claim 1 above. Lutz further discloses wherein the inner diameter of the at least one support ring is greater than the outer diameter of the drive shaft supported therein so that the drive shaft does not contact the at least one support ring when the drive shaft runs without vibration (paragraph 0025; Fig. 1 #14 – support bearing as support ring).
Regarding Claim 3, Lutz discloses all the limitations of Claim 1 above. Lutz further discloses wherein the at least one support ring is received in the drive shaft support tube or pressed into the drive shaft support tube (Fig. 1).
Regarding Claim 4, Lutz discloses all the limitations of Claim 1 above. Lutz further discloses wherein the at least one support ring is received in the seal module or pressed into the seal module (paragraphs 0025,0031,0032 Fig. 1 – lower part of support tube #13 housing #2, including centering star #29, bearings #31, felt ring #32, spring #33, support disks #34,40, sealing rings #35,39, seal #36, end face #37, and sliding ring #38, as seal module; support rings are throughout the support tube including seal module).
Regarding Claim 6, Lutz discloses all the limitations of Claim 1 above. Lutz further discloses wherein plural support rings are arranged along a length of the drive shaft support tube (paragraph 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Gschwender et al. (US 4,875,827), hereafter Gschwender.
Regarding Claim 5, Lutz teaches all the limitations of Claim 1 above.
However, Lutz fails to teach wherein the rotor side bearing or the at least one support ring are made from a carbon or ceramic material.
Gschwender teaches a drum pump with a bearing that has a bearing made from a carbon material in order to produce a harder and more resilient bearing (Col. 2, lines 53-58). Lutz and Gschwender are analogous prior art as they each relate to drum pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to have made the bearing taught by Lutz with a carbon material as taught by Gschwender, in order to produce a harder and more resilient bearing (Gschwender Col. 2, lines 53-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schutsky et al. (US 2017/0321710) teaches a pump with ceramic bearings.
Janitz (US 2012/0073800) teaches a pump with a support ring located between the shaft and shaft support tube.
Fertig et al. (US 6,350,101) teaches a barrel pump with a seal module.
Sigel et al. (US 6,007,313) teaches a barrel pump with a seal module including a support ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745